Status of the Claims
Claims 1-3, 5-6, 8-13, 15-16, and 18-20 are allowed.
Claims 4, 7, 14, and 17 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Lai on 08/10/2021.

The application has been amended as follows: 

Please amend claims 1 and 11 as follows. Claims 2-3, 5-6, 8-10, 12-13, 15-16, and 18-20 should remain as previously presented in the amendment filed 07/22/2021.

1. (Currently amended) An artificial intelligence apparatus for extracting a user concern, comprising: 
a camera configured to capture 
a communication interface configured to transmit and receive data to and from external devices; 

a processor configured to: 
extract keywords from the user interest data using an object recognition model by extracting at least a first keyword based on recognizing a first object from [[the]] first image data using the object recognition model and extracting a second keyword based on recognizing a second object from second image data using the object recognition model, wherein the user interest data comprises at least the first image data and [[a]]the second image data, 
classify the extracted keywords as concerns matching the extracted keywords using an interest classification model by at least classifying the first keyword as a first concern matching the first keyword using the interest classification model and classifying the second keyword as a second concern matching the second keyword using the interest classification model, 
increase an interest rank weight correlated to a level of interest for the classified concerns with respect to the user, and 
determine whether each of the first image data and the second image data corresponds to the active data or the passive data, 
wherein the interest rank weight of the first concern is increased to be higher than the interest rank weight of the second concern based on a determination that the first image data corresponds to the active data and the second image data corresponds to the passive data.

11. (Currently amended) A method of extracting a user concern, the method comprising: 
capturing 
receiving 
storing user interest data comprising active data or passive data, wherein the active data corresponds to image data input by the user using the camera and the passive data corresponds to 
extract keywords from the user interest data using an object recognition model by extracting at least a first keyword based on recognizing a first object from [[the]] first image data using the object recognition model and extracting a second keyword based on recognizing a second object from second image data using the object recognition model, wherein the user interest data comprises at least the first image data and [[a]]the second image data; 
classify the extracted keywords as concerns matching the extracted keywords using an interest classification model by at least classifying the first keyword as a first concern matching the first keyword using the interest classification model and classifying the second keyword as a second concern matching the second keyword using the interest classification model; 

determining whether each of the first image data and the second image data corresponds to the active data or the passive data, 
wherein the interest rank weight of the first concern is increased to be higher than the interest rank weight of the second concern based on a determination that the first image data corresponds to the active data and the second image data corresponds to the passive data.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“a memory configured to store user interest data comprising active data or passive data, wherein the active data corresponds to image data captured by the user using the camera and the passive data corresponds to image data received by the artificial intelligence apparatus through the communication interface… extract keywords from the user interest data using an object recognition model by extracting at least a first keyword based on recognizing a first object from first image data using the object recognition model and extracting a second keyword based on recognizing a second object from second image data using the object recognition model, wherein the user interest data comprises at least the first image data and the second image data; classify the extracted keywords as concerns… determine whether each of the first image data and the second 

Regarding Claim 11, the prior art of record, alone or in combination, do not teach or fairly suggest the limitations:
“storing user interest data comprising active data or passive data, wherein the active data corresponds to image data input by the user using the camera and the passive data corresponds to image data received by an artificial intelligence apparatus through the communication interface… extract keywords from the user interest data using an object recognition model by extracting at least a first keyword based on recognizing a first object from first image data using the object recognition model and extracting a second keyword based on recognizing a second object from second image data using the object recognition model, wherein the user interest data comprises at least the first image data and the second image data; classify the extracted keywords as concerns… determining whether each of the first image data and the second image data corresponds to the active data or the passive data, wherein the interest rank weight of the first concern is increased to be higher than the interest rank weight of the second concern based on a determination that the first image data corresponds to the active data and the second image data corresponds to the passive data.”

These limitations, in specific combination as recited in independent claims 1 and 11, define the patentability of these claims. Dependent claims 2-3, 5-6, 8-10, 12-13, 15-16, and 18-20 are allowed for at least the same rationale.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             

/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173